Case: 1:19-cv-00398-MWM-SKB Doc #: 80 Filed: 07/29/20 Page: 1 of 5 PAGEID #: 3609

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
ANDREA GOLDBLUM, : Case No. 1:19-cv-398

Plaintiff, : Judge Matthew W. McFarland
Magistrate Judge Stephanie K. Bowman
Vv.

UNIVERSITY OF CINCINNATI,

Defendant.

 

ORDER OVERRULING PLAINTIFF’S OBJECTIONS TO ORDER OF
MAGISTRATE JUDGE (Doc. 51)

 

This matter is before the Court on Plaintiff's Objection to Order of Magistrate
Judge. (Doc. 51.) After holding an informal discovery conference in this employment
discrimination case, Magistrate Judge Stephanie K. Bowman entered a discovery order.
(Doc. 49.) Plaintiff Andrea Goldblum has filed an objection to that Order, her third
objection to an order issued by Magistrate Judge Bowman. This time, the dispute pertains
to Defendant University of Cincinnati’s production of Maxient files. (Doc. 51.)

FACTS

Goldblum represents that Maxient is a software program that the University uses
for managing investigative records. (Doc. 51 at 2.) The University acknowledges that its
Title IX office uses Maxient to track incident reports and subsequent cases. (Doc. 52 at 1.)
Magistrate Judge Bowman noted that Goldblum had demanded that the University

produce “each and every Maxient case file” created during Goldblum’s time as Title IX
Case: 1:19-cv-00398-MWM-SKB Doc #: 80 Filed: 07/29/20 Page: 2 of 5 PAGEID #: 3610

coordinator. (Doc. 49 at 1.) Goldblum claimed they were all necessary because the
University asserted that one of the reasons for Goldblum’s termination was her delay in
assigning incident reports to investigators for review. (Id.) Magistrate Judge Bowman
had already ordered the University to produce the allegedly-delayed files, with the
proper FERPA redactions. The University had complied. But then Goldblum argued
that all of the Maxient files should be produced, because they may show that the alleged
delays constituted a small percentage of the total cases and resulted from caseload or
legitimate prioritization. (Id.)

In response to Goldblum’s concern, Magistrate Judge Bowman advised the parties
that she would probably order the production of all the Maxient files, unless the
University stipulated the total number of Maxient case files that exist. The University
stipulated that, between June 1, 2018 and March 15, 2019, the Title IX office received 189
incident reports; it had produced 37 reports; and had not produced information about
the remaining 152 incident reports “because Plaintiff's delay in assigning incident reports
does not concern these 152 reports specifically.” (Id.)

Goldblum was still dissatisfied. She argued that the stipulation “merely describes
what [was] known before—that there is a stack of 152 cases that were not produced
without providing any substantive description that they were assigned without delay.”
(Id.) Nevertheless, Magistrate Judge Bowman concluded that the stipulation
satisfactorily addressed Goldblum’s concern—the University had argued Goldblum had
delayed in assigning a subset of incident reports; it then produced those files which it
believed there was a delay, and provided the total number of reports. Thus, Goldblum

2
Case: 1:19-cv-00398-MWM-SKB Doc #: 80 Filed: 07/29/20 Page: 3 of 5 PAGEID #: 3611

knew the total number of Maxient files and Magistrate Judge Bowman did not order the
University to produce the remaining files. She did, however, preclude the University
from arguing that any additional Maxient files had also been delayed. (Id. at 2-3.)
Magistrate Judge Bowman memorialized these rulings in the Order. (Id.)
Goldblum has objected to that Order. (Doc. 51.)
ANALYSIS

Discovery orders are nondispositive pretrial matters under Fed. R. Civ. P. 72(a).
Dayco Prod., Inc. v. Walker, 142 F.R.D. 450, 454 (S.D. Ohio 1992). Therefore, the
determination falls within the magistrate judge’s authority under 28 U.S.C. § 636(b)(1)(A).
A magistrate judge’s decision on a nondispositive matter will be reversed only if it is
clearly erroneous or contrary to law. 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). See
also Gandee v. Glaser, 785 F.Supp. 684, 686 (S.D. Ohio 1992). A finding is “clearly
erroneous” when the reviewing court reaches the definite and firm conviction that the
magistrate judge has made a mistake. Heights Cnity. Cong. v. Hilltop Realty, Inc., 774 F.2d
135, 140 (6th Cir. 1985). A decision is “contrary to law” when the magistrate judge has
“misinterpreted or misapplied applicable law.” Elmore v. Warden, Chillicothe Corr. Inst.,
No. 1:07-CV-776, 2019 WL 5704042, at *2 (S.D. Ohio Nov. 5, 2019).

Goldblum claims that the Order is clearly erroneous and contrary to Sixth Circuit
authority. She claims that there was no demonstration of undue burden and that courts
“commonly allow this type of discovery.” (Doc. 51 at 6.) She asserts that, since “smoking
gun” evidence is rarely available, a plaintiff may establish unlawful conduct through
indirect or circumstantial evidence. (Id. at 7.) She says that, here, she must build her case

3
Case: 1:19-cv-00398-MWM-SKB Doc #: 80 Filed: 07/29/20 Page: 4 of 5 PAGEID #: 3612

from pieces of circumstantial evidence that have the cumulative effect of undercutting
the University’s defenses. She also argues that the entire body of records “may show, for
example, that delays were a small percentage of cases and were the result of caseload or
legitimate prioritization.” (Id.)

The University argues that the Order is consistent with the rule that discovery
must be proportional to the needs of the case. It states that Magistrate Judge Bowman
was well aware of the burden of producing all of the Maxient files, based on the
conferences she had held with the parties; she learned during these calls that, since each
incident report generates one file per party involved in the incident, 152 incident reports
could entail more than 600 case files. She was also aware of the need to redact those
reports, an additional burden. (Doc. 52 at 9.) Finally, the University pointed out that
Goldblum has had ample opportunity to conduct discovery on the pretext issue, having
taken ten depositions and received over 4,400 pages of documents. (Id. at 7.)

Goldblum does not persuade this Court that Magistrate Judge Bowman’s Order
was Clearly erroneous or contrary to law. Both the Order and Goldblum recognize that
the Maxient files require redaction, which is an added burden to production. (See Doc.
49 at 1; Doc. 51 at 8, fn. 3.) Additionally, the University’s stipulation as to the total number
of reports addresses Goldblum’s percentage concerns. Furthermore, Goldblum’s own
framing of the alleged problems with the Order—that courts commonly allow this kind
of discovery, that plaintiffs may establish unlawful conduct through circumstantial
evidence — supports the conclusion that the Order is not clearly erroneous or contrary to
law. If courts “commonly allow” certain discovery, they do not always allow it; and

4
Case: 1:19-cv-00398-MWM-SKB Doc #: 80 Filed: 07/29/20 Page: 5 of 5 PAGEID #: 3613

though plaintiffs may use circumstantial evidence, Fed. R. Civ. R. 26(b)’s proportionality
standard still applies. In this Court’s view, nothing in the Order leaves this Court with
the definite and firm conviction that the magistrate judge has made a mistake, much less
misapplied the law. In light of the foregoing, Magistrate Judge Bowman’s Order is not
clearly erroneous or contrary to law.
CONCLUSION

The Court finds no error in Magistrate Judge Bowman’s Order (Doc. 49).
Accordingly, Plaintiff's Objection to Order of Magistrate Judge (Doc. 51) is
OVERRULED.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Wa WHA Led

JUDGE MATTHEW W. McFARLAND

 
